Citation Nr: 1216602	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-19 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for valvular heart disease, including as secondary to hypertension.  

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as ulcers.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION


The Veteran had active service from August 1980 to December 1980, from November 1990 to October 1991, and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the RO which, in part, denied the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

In a letter received in August 2010, the Veteran reported that she was recently granted Social Security disability.  However, it does not appear that any action has been undertaken to obtain the disability determination report or the medical records concerning that award from the Social Security Administration (SSA).  As these records are potentially relevant to the current claims, they must be obtained and associated with the claims file.  

Concerning the claim for ulcers, the STRs showed that the Veteran reported a history of ulcers when she was first seen for gastrointestinal complaints in service in September 2003.  The diagnoses during service did not include ulcers, but rather gastrointestinal reflux disease (GERD) and probable cholelithiasis.  She was prescribed Prevacid.  The post service treatment records include a diagnosis of peptic ulcer disease, but the basis for this conclusion is not clear.  Thus, the precise nature of any current gastrointestinal problem is not entirely clear, and it is equally unclear if it had its onset in service.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1.  With appropriate assistance from the Veteran the AMC should attempt to obtain medical records from all healthcare providers who treated her for any gastrointestinal problems since the initial onset of her symptoms.  All attempts to procure records should be documented in the file.  

2.  The AMC should attempt to obtain from the SSA all records pertaining to the Veteran's award of Social Security disability benefits in 2010, including the administrative decision and the medical records relied upon concerning that claim.  Any records received should be associated with the claims folder.  

3.  The Veteran should be afforded a VA examination to determine the etiology and, if feasible, date of onset of any identified gastrointestinal disorder.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should respond to the following:  

a) Does the Veteran have a gastrointestinal disorder at present?  If so, is it at least as likely as not that any identified disorder was first manifested in service or is otherwise related to her service from February 2003 to April 2004?  

b) If any identified gastrointestinal disorder pre-existed this service, was there increase in the underlying pathology during service, and if so, was this permanent and was it due to the natural progress of the disorder?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

4.  After the requested development has been completed, and any additional development accomplished as may become indicated upon receipt of more records, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

